DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 8-13, drawn to an analyzer having a specimen and reagent dispensed with multiple information acquisition units and a control with a determination unit, a request generation unit, and a planning unit.
Group II, claim(s) 14, drawn to an analyzer having a specimen and reagent dispensed with one information acquisition unit and a control that executes a calibration rack carry process with the calibration rack in standby.
Group III, claim(s) 15, drawn to an analyzer having a specimen and reagent dispensed with on information acquisition unit and a planning unit which gives highest priority to a calibration rack.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I, II, and III lack unity of invention because even though the inventions of these groups require the technical feature of an automatic analyzer having a specimen and a reagent respectively dispensed, and reacted in a reaction vessel to measure a reaction liquid, comprising: a reagent disc on which a plurality of reagents are mountable; a reagent loader which executes a carry-in of the reagent into the reagent disc; a first information acquisition unit which reads information of the reagent loaded in the automatic analyzer; an inlet which accommodates a standard solution necessary for calibrating the specimen and the reagent; a second information acquisition unit which reads information of the standard solution necessary for calibrating the reagent loaded from the inlet immediately after loading the reagent; a buffer , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Hagiwara et al (US 20140356233; hereinafter “Hagiwara”).  Hagiwara teaches an automatic analyzer having a specimen and a reagent respectively dispensed, and reacted in a reaction vessel to measure a reaction liquid (Hagiwara; Figures 1-4, [47-48, 50, 52]), comprising: a reagent disc on which a plurality of reagents are mountable (Hagiwara; [49, 55] Fig. 2 #2-12,3-2); a reagent loader which executes a carry-in of the reagent into the reagent disc (Hagiwara; [56] Fig. 3 #3-3); a first information acquisition unit which reads information of the reagent loaded in the automatic analyzer (Hagiwara; [57] Fig. 3 #3-6); a buffer which holds the plurality of specimens on stand-by, and is capable of changing an order of dispensing the specimens (Hagiwara teaches the buffer as the region encompassing 1-1 or 1-4 which can hold the specimens on standby and control the order of specimens; [37-38].); and a control unit to execute calibration (Hagiwara teaches computer #1-8 which executes calibration; [60-63] Fig. 4. Hagiwara teaches that calibrator standards at region 1-6 can load upon being requested thereby changing the order; [37-38] Fig. 1).
A telephone call was made to Michael Jacobs on 7/13/21 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin R Whatley whose telephone number is (571)272-9892.  The examiner can normally be reached on Mon- Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Benjamin R Whatley/Primary Examiner, Art Unit 1798